EXHIBIT 10.4
 
AEROGROW INTERNATIONAL, INC.
 
2005 EQUITY COMPENSATION PLAN
 
SECTION 1.  PURPOSE
 
This plan shall be known as the "AeroGrow International, Inc. 2005 Equity
Compensation Plan" (the "Plan"). The purpose of the Plan is to promote the
interests of AeroGrow International, Inc. (the "Company") and the Company's
stockholders by (i) attracting and retaining key officers, employees and
directors of, and consultants to, the Company; (ii) motivating such individuals
by means of performance-related incentives to achieve long-range performance
goals; (iii) enabling such individuals to participate in the long-term growth
and financial success of the Company; (iv) encouraging ownership of stock in the
Company by such individuals; and (v) linking their compensation to the long-term
interests of the Company and its stockholders. With respect to any awards
granted under the Plan that are intended to comply with the requirements of
"performance-based compensation" under Section 162(m) of the Code, the Plan
shall be interpreted in a manner consistent with such requirements.
 
SECTION 2.  DEFINITIONS
 
As used in the Plan, the following terms shall have the meanings set forth
below:
 
(a)     "AWARD" shall mean any Option or Restricted Share Award granted under
the Plan to a Participant by the Committee (or the Board) pursuant to such
terms, conditions, restrictions and/or limitations, if any, as the Committee (or
the Board) may establish.
 
(b)     "AWARD AGREEMENT" shall mean any written agreement, contract or other
instrument or document evidencing any Award, which may, but need not, be
executed or acknowledged by a Participant.
 
(c)     "BOARD" shall mean the board of directors of the Company.
 
(d)     "CHANGE IN CONTROL" shall mean, unless otherwise defined in the
applicable Award Agreement, any of the following events:
 
(i)     An acquisition (other than directly from the Company) of any voting
securities of the Company (the "Voting Securities") by any "Person" (as the term
Person is used for purposes of Section 13(d) or 14(d) of the Exchange Act)
immediately after which such Person has "Beneficial Ownership" (within the
meaning of Rule 13d-3 promulgated under the Exchange Act) of forty percent (40%)
or more of the combined voting power of the then outstanding Voting Securities;
provided, however, that in determining whether a Change in Control has occurred,
Voting Securities which are acquired in a "Non-Control Acquisition" (as
hereinafter defined) shall not constitute an acquisition which would cause a
Change in Control. A "Non-Control Acquisition" shall mean an acquisition by (i)
an employee benefit plan (or a trust forming a part thereof) maintained by the
Company;
 

--------------------------------------------------------------------------------


 
(ii)     The individuals who, as of the date hereof, are members of the Board
(the "Incumbent Board"), cease for any reason to constitute at least a majority
of the Board; provided, however, that if the election or nomination for election
by the Company's stockholders of any new director was approved by a vote of a
majority of the Incumbent Board, such new director shall, for purposes of this
Agreement, be considered as a member of the Incumbent Board; provided, further,
however, that no individual shall be considered a member of the Incumbent Board
if (1) such individual initially assumed office as a result of either an actual
or threatened "Election Contest" (as described in Rule 14a-11 promulgated under
the Exchange Act) or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board (a "Proxy Contest")
including by reason of any agreement intended to avoid or settle any Election
Contest or Proxy Contest or (2) such individual was designated by a Person who
has entered into an agreement with the Company to effect a transaction described
in clause (i) or (iii) of this paragraph; or
 
(iii)     Approval by stockholders of the Company of:
 
(A)     A merger, consolidation or reorganization involving the Company, unless,
 
(1)     The stockholders of the Company immediately before such merger,
consolidation or reorganization, own, directly or indirectly, immediately
following such merger, consolidation or reorganization, at least seventy-five
percent (75%) of the combined voting power of the outstanding Voting Securities
of the corporation (the "Surviving Corporation") in substantially the same
proportion as their ownership of the Voting Securities immediately before such
merger, consolidation or reorganization;
 
(2)     The individuals who were members of the Incumbent Board immediately
prior to the execution of the agreement providing for such merger, consolidation
or reorganization constitute at least two-thirds of the members of the board of
directors of the Surviving Corporation; and
 
(3)     No Person (other than the Company, any employee benefit plan (or any
trust forming a part thereof) maintained by the Company or the Surviving
Corporation, or any Person who, immediately prior to such merger, consolidation
or reorganization, had Beneficial Ownership of forty percent (40%) or more of
the then outstanding Voting Securities) has Beneficial Ownership of forty
percent (40%) or more of the combined voting power of the Surviving
Corporation's then outstanding Voting Securities.
 
(B)     A complete liquidation or dissolution of the Company; or
 
(C)     An agreement for the sale or other disposition of all or substantially
all of the assets of the Company to any Person.
 
Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
solely because any Person (the "Subject Person") acquired Beneficial Ownership
of more than the permitted amount of the outstanding Voting Securities as a
result of the acquisition of Voting Securities by the Company which, by reducing
the number of Voting Securities outstanding, increased the proportional number
of shares Beneficially Owned by the Subject Person, provided that if a Change in
Control would occur (but for the operation of this sentence) as a result of the
acquisition of Voting Securities by the Company, and after such share
acquisition by the Company, the Subject Person becomes the Beneficial Owner of
any additional Voting Securities Beneficially Owned by the Subject Person, then
a Change in Control shall occur.
 
- 2 -

--------------------------------------------------------------------------------


 
(e)     "CODE" shall mean the Internal Revenue Code of 1986, as amended from
time to time.
 
(f)     "COMMITTEE" shall mean a committee of the Board which shall eventually
be composed entirely of Non-Employee Directors, each of whom shall be a
"Non-Employee Director" for purposes of Exchange Act Section 16 and Rule 16b-3
thereunder and an "outside director" for purposes of Section 162(m) and the
regulations promulgated under the Code.
 
(g)     "CONSULTANT" shall mean any consultant to the Company.
 
(h)     "DIRECTOR" shall mean a member of the Board.
 
(i)     "EMPLOYEE" shall mean a current or prospective officer or employee of
the Company.
 
(j)     "EXCHANGE ACT" shall mean the Securities Exchange Act of 1934, as
amended from time to time.
 
(k)     "FAIR MARKET VALUE" with respect to the Shares, shall mean, for purposes
of a grant of an Award as of any date, (i) the closing sales price of the Shares
on the Nasdaq SmallCap Market, or any other exchange or quotation system on
which the Shares are traded, on such date, or in the absence of reported sales
on such date, the closing sales price on the immediately preceding date on which
sales were reported or (ii) in the event there is no public market for the
Shares on such date, the fair market value as determined, in good faith, by the
Committee in its sole discretion, and for purposes of a sale of a Share as of
any date, the actual sales price on that date.
 
(l)     "INCENTIVE STOCK OPTION" shall mean an option to purchase Shares from
the Company that is granted under Section 6 of the Plan and that is intended to
meet the requirements of Section 422 of the Code or any successor provision
thereto.
 
(m)     "NON-QUALIFIED STOCK OPTION" shall mean an option to purchase Shares
from the Company that is granted under Section 6 or 8 of the Plan and is not
intended to be an Incentive Stock Option.
 
(n)     "NON-EMPLOYEE DIRECTOR" shall mean a member of the Board who is not an
officer or employee of the Company.
 
(o)     "OPTION" shall mean an Incentive Stock Option or a Non-Qualified Stock
Option.
 
- 3 -

--------------------------------------------------------------------------------


 
(p)     "OPTION PRICE" shall mean the purchase price payable to purchase one
Share upon the exercise of an Option.
 
(q)     "PARTICIPANT" shall mean any Employee, Director, Consultant or other
person who receives an Award under the Plan.
 
(r)     "PERSON" shall mean any individual, corporation, partnership, limited
liability company, associate, joint-stock company, trust, unincorporated
organization, government or political subdivision thereof or other entity.
 
(s)     "RESTRICTED SHARE" shall mean any Share granted under Section 7 or 8 of
the Plan.
 
(t)     "SEC" shall mean the Securities and Exchange Commission or any successor
thereto.
 
(u)     "SECTION 16" shall mean Section 16 of the Exchange Act and the rules
promulgated thereunder and any successor provision thereto as in effect from
time to time.
 
(v)     "SECTION 162(M)" shall mean Section 162(m) of the Code and the
regulations promulgated thereunder and any successor or provision thereto as in
effect from time to time.
 
(w)      "SHARES" shall mean shares of the common stock, $0.001 par value, of
the Company.
 
SECTION 3.  ADMINISTRATION
 
3.1  Authority of Committee. The Plan shall be administered by the Committee,
which shall be appointed by and serve at the pleasure of the Board; provided,
however, with respect to Awards to Directors who are members of the Committee,
all references in the Plan to the Committee shall be deemed to be references to
the Board. Subject to the terms of the Plan and applicable law, and in addition
to other express powers and authorizations conferred on the Committee by the
Plan, the Committee shall have full power and authority in its discretion to:
(i) designate Participants; (ii) determine the type or types of Awards to be
granted to a Participant; (iii) determine the number of Shares to be covered by,
or with respect to which payments, rights, or other matters are to be calculated
in connection with Awards; (iv) determine the timing, terms, and conditions of
any Award; (v) accelerate the time at which all or any part of an Award may be
settled or exercised; (vi) determine whether, to what extent, and under what
circumstances Awards may be settled or exercised in cash, Shares, other
securities, other Awards or other property, or canceled, forfeited, or suspended
and the method or methods by which Awards may be settled, exercised, canceled,
forfeited, or suspended; (vii) determine whether, to what extent, and under what
circumstances cash, Shares, other securities, other Awards, other property, and
other amounts payable with respect to an Award shall be deferred either
automatically or at the election of the holder thereof or of the Committee;
(viii) interpret and administer the Plan and any instrument or agreement
relating to, or Award made under, the Plan; (ix) except to the extent prohibited
by Section 6.2, amend or modify the terms of any Award at or after grant with
the consent of the holder of the Award; (x) establish, amend, suspend, or waive
such rules and regulations and appoint such agents as it shall deem appropriate
for the proper administration of the Plan; and (xi) make any other determination
and take any other action that the Committee deems necessary or desirable for
the administration of the Plan, subject to the exclusive authority of the Board
under Section 11 hereunder to amend or terminate the Plan.
 
- 4 -

--------------------------------------------------------------------------------


 
3.2  Committee Discretion Binding. Unless otherwise expressly provided in the
Plan, all designations, determinations, interpretations, and other decisions
under or with respect to the Plan or any Award shall be within the sole
discretion of the Committee, may be made at any time and shall be final,
conclusive, and binding upon all Persons, including the Company, any Participant
and any holder or beneficiary of any Award.
 
3.3  Action by the Committee. The Committee shall select one of its members as
its Chairperson and shall hold its meetings at such times and places and in such
manner as it may determine. A majority of its members shall constitute a quorum.
All determinations of the Committee shall be made by not less than a majority of
its members. Any decision or determination reduced to writing and signed by all
of the members of the Committee shall be fully effective as if it had been made
by a majority vote at a meeting duly called and held. The exercise of an Option
or receipt of an Award shall be effective only if an Award Agreement shall have
been duly executed and delivered on behalf of the Company following the grant of
the Option or other Award. The Committee may appoint a secretary and may make
such rules and regulations for the conduct of its business, as it shall deem
advisable.
 
3.4  Delegation. Subject to the terms of the Plan and applicable law, the
Committee may delegate to one or more officers or managers of the Company, or to
a Committee of such officers or managers, the authority, subject to such terms
and limitations as the Committee shall determine, to grant Awards to, or to
cancel, modify or waive rights with respect to, or to alter, discontinue,
suspend, or terminate Awards held by Participants who are not officers or
directors of the Company for purposes of Section 16 or who are otherwise not
subject to such section.
 
3.5  No Liability. No member of the Board or Committee shall be liable for any
action taken or determination made in good faith with respect to the Plan or any
Award granted hereunder.
 
SECTION 4.  SHARES AVAILABLE FOR AWARDS
 
4.1  Shares Available. Subject to the provisions of Section 4.2 hereof, the
stock to be subject to Awards under the Plan shall be the Shares of the Company
and the maximum number of Shares with respect to which Awards may be granted
under the Plan shall be 1,505,000, which includes 195,131 Shares with respect to
which awards under the AeroGrow International, Inc. 2003 Stock Option Plan
("2003 Plan") were authorized but not granted. Notwithstanding the foregoing and
subject to adjustment as provided in Section 4.2, the maximum number of Shares
with respect to which Awards may be granted under the Plan shall be increased by
the number of Shares with respect to which Options or other Awards were granted
under the 2003 Plan, as of the effective date of this Plan, but which terminate,
expire unexercised, or are settled for cash, forfeited or canceled without the
delivery of Shares under the terms of the 2003 Plan after the effective date of
this Plan. The number of Shares to which Awards may be granted under the Plan
may not be increased unless such increase is approved by at least a majority of
the outstanding Shares.
 
- 5 -

--------------------------------------------------------------------------------


 
If, after the effective date of the Plan, any Shares covered by an Award granted
under this Plan, or to which such an Award relates, are forfeited, or if such an
Award is settled for cash or otherwise terminates, expires unexercised, or is
canceled without the delivery of Shares, then the Shares covered by such Award,
or to which such Award relates, or the number of Shares otherwise counted
against the aggregate number of Shares with respect to which Awards may be
granted, to the extent of any such settlement, forfeiture, termination,
expiration, or cancellation, shall again become Shares with respect to which
Awards may be granted. In the event that any Option or other Award granted
hereunder is exercised through the delivery of Shares or in the event that
withholding tax liabilities arising from such Award are satisfied by the
withholding of Shares by the Company, the number of Shares available for Awards
under the Plan shall be increased by the number of Shares so surrendered or
withheld.
 
4.2  Adjustments. In the event that the Committee determines that any dividend
or other distribution (whether in the form of cash, Shares, other securities, or
other property) recapitalization, stock split, reverse stock split,
reorganization, merger, consolidation, split-up, spin-off, combination,
repurchase, or exchange of Shares or other securities of the Company, issuance
of warrants or other rights to purchase Shares or other securities of the
Company, or other similar corporate transaction or event affects the Shares such
that an adjustment is determined by the Committee, in its sole discretion, to be
appropriate, then the Committee shall, in such manner as it may deem equitable
(and, with respect to Incentive Stock Options, in such manner as is consistent
with Section 422 of the Code and the regulations thereunder): (i) adjust any or
all of (1) the aggregate number of Shares or other securities of the Company (or
number and kind of other securities or property) with respect to which Awards
may be granted under the Plan; (2) the number of Shares or other securities of
the Company (or number and kind of other securities or property) subject to
outstanding Awards under the Plan; and (3) the grant or exercise price with
respect to any Award under the Plan, provided that the number of Shares subject
to any Award shall always be a whole number; (ii) if deemed appropriate, provide
for an equivalent award in respect of securities of the surviving entity of any
merger, consolidation or other transaction or event having a similar effect; or
(iii) if deemed appropriate, make provision for a cash payment to the holder of
an outstanding Award.
 
4.3  Sources of Shares Deliverable Under Awards. Any Shares delivered pursuant
to an Award may consist, in whole or in part, of authorized and unissued Shares
or of issued Shares that have been reacquired by the Company.
 
SECTION 5.  ELIGIBILITY
 
Any Employee, Director or Consultant shall be eligible to be designated a
Participant; provided, however, that Non-Employee Directors shall only be
eligible to receive Awards granted consistent with Section 8.1.
 
SECTION 6.  STOCK OPTIONS
 
6.1  Grant. Subject to the provisions of the Plan, the Committee shall have sole
and complete authority to determine the Participants to whom Options shall be
granted, the number of Shares subject to each Award, the exercise price and the
conditions and limitations applicable to the exercise of each Option. The
Committee shall have the authority to grant Incentive Stock Options or
Non-Qualified Stock Options or to grant both types of Options. In the case of
Incentive Stock Options, the terms and conditions of such grants shall be
subject to and comply with such rules as may be prescribed by Section 422 of the
Code, as from time to time amended, and any regulations implementing such
statute. A person who has been granted an Option under this Plan may be granted
additional Options under the Plan if the Committee shall so determine; provided,
however, that to the extent the aggregate Fair Market Value (determined at the
time the Incentive Stock Option related thereto is granted) of the Shares with
respect to which all Incentive Stock Options related to such Option are
exercisable for the first time by an Employee during any calendar year (under
all plans described in subsection (d) of Section 422 of the Code of the Company)
exceeds $100,000 (or such higher amount as is permitted in the future under
Section 422(d) of the Code), such Options shall be treated as Non-Qualified
Stock Options.
 
- 6 -

--------------------------------------------------------------------------------


 
6.2  Price. The Committee in its sole discretion shall establish the Option
Price at the time each Option is granted. The Option Price of an Option may not
be less than 100% of the Fair Market Value of the Shares with respect to which
the Option is granted on the date of grant of such Option. Notwithstanding the
foregoing and except as permitted by the provisions of Section 4.2 and Section
11 hereof, the Committee shall not have the power to (i) amend the terms of
previously granted Options to reduce the Option Price of such Options, or (ii)
cancel such Options and grant substitute Options with a lower Option Price than
the canceled Options.
 
6.3  Term. Subject to the Committee's authority under Section 3.1 and the
provisions of Section 6.5, each Option and all rights and obligations thereunder
shall expire on the date determined by the Committee and specified in the Award
Agreement. The Committee shall be under no duty to provide terms of like
duration for Options granted under the Plan. Notwithstanding the foregoing, no
Option that relates to such Option shall be exercisable after the expiration of
five (5) years from the date such Option was granted.
 
6.4  Exercise.
 
(a)     Each Option shall be exercisable at such times and subject to such terms
and conditions as the Committee may, in its sole discretion, specify in the
applicable Award Agreement or thereafter. The Committee shall have full and
complete authority to determine, subject to Section 6.5 herein, whether an
Option will be exercisable in full at any time or from time to time during the
term of the Option, or to provide for the exercise thereof in such installments,
upon the occurrence of such events and at such times during the term of the
Option as the Committee may determine.
 
(b)     The Committee may impose such conditions with respect to the exercise of
Options, including without limitation, any relating to the application of
federal, state or foreign securities laws or the Code, as it may deem necessary
or advisable. The exercise of any Option granted hereunder shall be effective
only at such time as the sale of Shares pursuant to such exercise will not
violate any state or federal securities or other laws.
 
(c)     An Option may be exercised in whole or in part at any time, with respect
to whole Shares only, within the period permitted thereunder for the exercise
thereof, and shall be exercised by written notice of intent to exercise the
Option, delivered to the Company at its principal office, and payment in full to
the Company at the direction of the Committee of the amount of the Option Price
for the number of Shares with respect to which the Option is then being
exercised.
 
- 7 -

--------------------------------------------------------------------------------


 
(d)     Payment of the Option Price shall be made in cash or cash equivalents,
or, at the discretion of the Committee, (i) in whole Shares valued at the Fair
Market Value of such Shares on the date of exercise, together with any
applicable withholding taxes, or (ii) by a combination of such cash (or cash
equivalents) and such Shares; provided, however, that the optionee shall not be
entitled to tender Shares pursuant to successive, substantially simultaneous
exercises of an Option or any other stock option of the Company. Subject to
applicable securities laws, an Option may also be exercised by (i) delivering a
notice of exercise of the Option and simultaneously selling the Shares thereby
acquired, pursuant to a brokerage or similar agreement approved in advance by
proper officers of the Company, using the proceeds of such sale as payment of
the Option Price, together with any applicable withholding taxes, or (ii) any
other exercise method (including attestation of shares) approved by the
Committee. Until the optionee has been issued the Shares subject to such
exercise, he or she shall possess no rights as a stockholder with respect to
such Shares.
 
6.5  Ten Percent Stock Rule. Notwithstanding any other provisions in the Plan,
if at the time an Option is otherwise to be granted pursuant to the Plan the
optionee or rights holder owns directly or indirectly (within the meaning of
Section 424(d) of the Code) Shares of the Company possessing more than ten
percent (10%) of the total combined voting power of all classes of Stock of the
Company, then any Incentive Stock Option to be granted to such optionee or
rights holder pursuant to the Plan shall satisfy the requirement of Section
422(c)(5) of the Code, and the Option Price shall be not less than 110% of the
Fair Market Value of the Shares of the Company, and such Option by its terms
shall not be exercisable after the expiration of five (5) years from the date
such Option is granted.
 
SECTION 7.  RESTRICTED SHARES
 
7.1  Grant.
 
(a)     Subject to the provisions of the Plan, the Committee shall have sole and
complete authority to determine the Participants to whom Restricted Shares shall
be granted, the number of Restricted Shares to be granted to each Participant,
the duration of the period during which, and the conditions under which, the
Restricted Shares may be forfeited to the Company, and the other terms and
conditions of such Awards. The Restricted Shares shall be evidenced by Award
Agreements in such form as the Committee shall from time to time approve, which
agreements shall comply with and be subject to the terms and conditions provided
hereunder and any additional terms and conditions established by the Committee
that are consistent with the terms of the Plan.
 
(b)     Each Restricted Share made under the Plan shall be for such number of
Shares as shall be determined by the Committee and set forth in the Award
Agreement containing the terms of such Restricted Share Award. The Award
Agreement for employees may set forth a period of time during which the grantee
must remain in the continuous employment of the Company in order for the
forfeiture and transfer restrictions to lapse. If the Committee so determines,
the restrictions may lapse during such restricted period in installments with
respect to specified portions of the Shares covered by the Restricted Share
Award. The Award Agreement may also, in the discretion of the Committee, set
forth performance or other conditions that will subject the Shares to forfeiture
and transfer restrictions. The Committee may, at its discretion, waive all or
any part of the restrictions applicable to any or all outstanding Restricted
Share Awards.
 
- 8 -

--------------------------------------------------------------------------------


 
7.2  Delivery of Shares and Transfer Restrictions. At the time of a Restricted
Share Award, a certificate representing the number of Shares awarded thereunder
shall be registered in the name of the grantee. Such certificate shall be held
by the Company or any custodian appointed by the Company for the account of the
grantee subject to the terms and conditions of the Plan, and shall bear such a
legend setting forth the restrictions imposed thereon as the Committee, in its
discretion, may determine. The grantee shall have all rights of a stockholder
with respect to the Restricted Shares, including the right to receive dividends
and the right to vote such Shares, subject to the following restrictions: (i)
the grantee shall not be entitled to delivery of the stock certificate until the
expiration of the restricted period and the fulfillment of any other restrictive
conditions set forth in the Award Agreement with respect to such Shares; (ii)
none of the Shares may be sold, assigned, transferred, pledged, hypothecated or
otherwise encumbered or disposed of during such restricted period or until after
the fulfillment of any such other restrictive conditions; and (iii) except as
otherwise determined by the Committee at or after grant, all of the Shares shall
be forfeited and all rights of the grantee to such Shares shall terminate,
without further obligation on the part of the Company, unless any restrictive
conditions set forth in the Award Agreement relating to the Restricted Share
Award are met. Any Shares, any other securities of the Company and any other
property (except for cash dividends) distributed with respect to the Shares
subject to Restricted Share Awards shall be subject to the same restrictions,
terms and conditions as such restricted Shares.
 
7.3  Termination of Restrictions. At the end of the restricted period and
provided that any other restrictive conditions of the Restricted Share Award are
met, or at such earlier time as otherwise determined by the Committee, all
restrictions set forth in the Award Agreement relating to the Restricted Share
Award or in the Plan shall lapse as to the restricted Shares subject thereto,
and a stock certificate for the appropriate number of Shares, free of the
restrictions and restricted stock legend, other than any legends required by
applicable securities laws, shall be delivered to the Participant or the
Participant's beneficiary or estate, as the case may be.
 
SECTION 8.  DIRECTOR AWARDS
 
8.1  Awards to Non-Employee Directors. The Board may provide that all or a
portion of a Non-Employee Director's annual retainer, meeting fees and/or other
awards or compensation as determined by the Board, be payable (either
automatically or at the election of a Non-Employee Director) in the form of
Non-Qualified Stock Options or Restricted Shares. The Board shall determine the
terms and conditions of any such Awards, including the terms and conditions
which shall apply upon a termination of the Non-Employee Director's service as a
member of the Board, and shall have full power and authority in its discretion
to administer such Awards, subject to the terms of the Plan and applicable law.
 
8.2  Awards of Restricted Shares to Directors. Grants of Restricted Shares to
Directors in lieu of cash stipends, in whole or in part, shall have no minimum
vesting period or restrictive period as may be determined in the sole discretion
of the Committee.
 
- 9 -

--------------------------------------------------------------------------------


 
SECTION 9.  TERMINATION
 
The Committee shall have the full power and authority to determine the terms and
conditions that shall apply to any Award upon a termination of employment,
consulting arrangement or directorship with the Company, including a termination
by the Company with or without cause, by a Participant voluntarily, or by reason
of death, disability or retirement, and may provide such terms and conditions in
the Award Agreement or in such rules and regulations as it may prescribe.
 
SECTION 10.  CHANGE IN CONTROL
 
Upon a Change in Control, all outstanding Awards shall vest, become immediately
exercisable or payable and have all restrictions lifted.
 
SECTION 11.  AMENDMENT AND TERMINATION
 
11.1  Amendments to the Plan. The Board may amend, alter, suspend, discontinue,
or terminate the Plan or any portion thereof at any time; provided that no such
amendment, alteration, suspension, discontinuation or termination shall be made
without stockholder approval if such approval is necessary to comply with any
tax or regulatory requirement for which or with which the Board deems it
necessary or desirable to comply; provided that any such waiver, amendment,
alteration, suspension, discontinuance or termination that would adversely
affect the rights of any Participants, or any holder or beneficiary, under any
Award theretofore granted, shall not to that extent be effective without the
consent of the affected Participant, holder, or beneficiary.
 
11.2  Amendments to Awards. Subject to the restrictions of Section 6.2, the
Committee may waive any conditions or rights under, amend any terms of, or
alter, suspend, discontinue, cancel or terminate, any Award theretofore granted,
prospectively or retroactively; provided that any such waiver, amendment,
alteration, suspension, discontinuance, cancellation or termination that would
adversely affect the rights of any Participants, or any holder or beneficiary of
any Award theretofore granted, shall not to that extent be effective without the
consent of the affected Participant, holder, or beneficiary.
 
11.3  Adjustments of Awards Upon the Occurrence of Certain Unusual or
Nonrecurring Events. The Committee is hereby authorized to make adjustments in
the terms and conditions of, and the criteria included in, Awards in recognition
of unusual or nonrecurring events (including, without limitation, the events
described in Section 4.2 hereof) affecting the Company or the financial
statements of the Company, or of changes in applicable laws, regulations, or
accounting principles, whenever the Committee determines that such adjustments
are appropriate in order to prevent dilution or enlargement of the benefits or
potential benefits intended to be made available under the Plan.
 
SECTION 12.  GENERAL PROVISIONS
 
12.1  Limited Transferability of Awards. Except as otherwise provided in the
Plan, no Award shall be assigned, alienated, pledged, attached, sold or
otherwise transferred or encumbered by a Participant, except by will or the laws
of descent and distribution and/or as may be provided by the Committee in its
discretion, at or after grant, in the Award Agreement. No transfer of an Award
by will or by laws of descent and distribution shall be effective to bind the
Company unless the Company shall have been furnished with written notice thereof
and an authenticated copy of the will and/or such other evidence as the
Committee may deem necessary or appropriate to establish the validity of the
transfer.
 
- 10 -

--------------------------------------------------------------------------------


 
12.2  Dividend Equivalents. In the sole and complete discretion of the
Committee, an Award may provide the Participant with dividends or dividend
equivalents, payable in cash, Shares, other securities or other property on a
current or deferred basis. All dividend or dividend equivalents which are not
paid currently may, at the Committee's discretion, accrue interest, be
reinvested into additional Shares and paid to the Participant if and when, and
to the extent that, payment is made pursuant to such Award. The total number of
Shares available for grant under Section 4 shall not be reduced to reflect any
dividends or dividend equivalents that are reinvested into additional Shares.
 
12.3  No Rights to Awards. No Person shall have any claim to be granted any
Award, and there is no obligation for uniformity of treatment of Participants or
holders or beneficiaries of Awards. The terms and conditions of Awards need not
be the same with respect to each Participant.
 
12.4  Share Certificates. All certificates for Shares or other securities of the
Company delivered under the Plan pursuant to any Award or the exercise thereof
shall be subject to such stop transfer orders and other restrictions as the
Committee may deem advisable under the Plan or the rules, regulations and other
requirements of the SEC or any state securities commission or regulatory
authority, any stock exchange or other market upon which such Shares or other
securities are then listed, and any applicable Federal or state laws, and the
Committee may cause a legend or legends to be put on any such certificates to
make appropriate reference to such restrictions.
 
12.5  Withholding. A Participant may be required to pay to the Company and the
Company shall have the right and is hereby authorized to withhold from any
Award, from any payment due or transfer made under any Award or under the Plan,
or from any compensation or other amount owing to a Participant the amount (in
cash, Shares, other securities, other Awards or other property) of any
applicable withholding or other taxes in respect of an Award, its exercise, or
any payment or transfer under an Award or under the Plan and to take such other
action as may be necessary in the opinion of the Company to satisfy all
obligations for the payment of such taxes. The Committee may provide for
additional cash payments to holders of Options to defray or offset any tax
arising from the grant, vesting, exercise or payment of any Award.
 
12.6  Award Agreements. Each Award hereunder shall be evidenced by an Award
Agreement that shall be delivered to the Participant and may specify the terms
and conditions of the Award and any rules applicable thereto. In the event of a
conflict between the terms of the Plan and any Award Agreement, the terms of the
Plan shall prevail.
 
12.7  No Limit on Other Compensation Arrangements. Nothing contained in the Plan
shall prevent the Company from adopting or continuing in effect other
compensation arrangements, which may, but need not, provide for the grant of
Options, Restricted Shares or other types of Awards provided for hereunder.
 
- 11 -

--------------------------------------------------------------------------------


 
12.8  No Right to Employment. The grant of an Award shall not be construed as
giving a Participant the right to be retained in the employ of the Company.
Further, the Company may at any time dismiss a Participant from employment, free
from any liability or any claim under the Plan, unless otherwise expressly
provided in an Award Agreement.
 
12.9  No Rights as Stockholder. Subject to the provisions of the Plan and the
applicable Award Agreement, no Participant or holder or beneficiary of any Award
shall have any rights as a stockholder with respect to any Shares to be
distributed under the Plan until such person has become a holder of such Shares.
Notwithstanding the foregoing, in connection with each grant of Restricted
Shares hereunder, the applicable Award Agreement shall specify if and to what
extent the Participant shall not be entitled to the rights of a stockholder in
respect of such Restricted Shares.
 
12.10  Governing Law. The validity, construction and effect of the Plan and any
rules and regulations relating to the Plan and any Award Agreement shall be
determined in accordance with the laws of the State of Colorado without giving
effect to conflicts of laws principles.
 
12.11  Severability. If any provision of the Plan or any Award is, or becomes,
or is deemed to be invalid, illegal, or unenforceable in any jurisdiction or as
to any Person or Award, or would disqualify the Plan or any Award under any law
deemed applicable by the Committee, such provision shall be construed or deemed
amended to conform to the applicable laws, or if it cannot be construed or
deemed amended without, in the determination of the Committee, materially
altering the intent of the Plan or the Award, such provision shall be stricken
as to such jurisdiction, Person or Award and the remainder of the Plan and any
such Award shall remain in full force and effect.
 
12.12  Other Laws. The Committee may refuse to issue or transfer any Shares or
other consideration under an Award if, acting in its sole discretion, it
determines that the issuance or transfer of such Shares or such other
consideration might violate any applicable law or regulation (including
applicable non-U.S. laws or regulations) or entitle the Company to recover the
same under Exchange Act Section 16(b), and any payment tendered to the Company
by a Participant, other holder or beneficiary in connection with the exercise of
such Award shall be promptly refunded to the relevant Participant, holder, or
beneficiary.
 
12.13  No Trust or Fund Created. Neither the Plan nor any Award shall create or
be construed to create a trust or separate fund of any kind or a fiduciary
relationship between the Company and a Participant or any other Person. To the
extent that any Person acquires a right to receive payments from the Company
pursuant to an Award, such right shall be no greater than the right of any
unsecured general creditor of the Company.
 
12.14  No Fractional Shares. No fractional Shares shall be issued or delivered
pursuant to the Plan or any Award, and the Committee shall determine whether
cash, other securities, or other property shall be paid or transferred in lieu
of any fractional Shares or whether such fractional Shares or any rights thereto
shall be canceled, terminated or otherwise eliminated.
 
- 12 -

--------------------------------------------------------------------------------


 
12.15  Headings. Headings are given to the sections and subsections of the Plan
solely as a convenience to facilitate reference. Such headings shall not be
deemed in any way material or relevant to the construction or interpretation of
the Plan or any provision thereof.
 
SECTION 13.  TERM OF THE PLAN
 
13.1  Effective Date. The Plan shall be effective as of August ____, 2005,
provided it has been approved by the Company's stockholders on or prior to
August ____, 2006.
 
13.2  Expiration Date. No new Awards shall be granted under the Plan after the
tenth (10th) anniversary of the Effective Date. Unless otherwise expressly
provided in the Plan or in an applicable Award Agreement, any Award granted
hereunder may, and the authority of the Board or the Committee to amend, alter,
adjust, suspend, discontinue, or terminate any such Award or to waive any
conditions or rights under any such Award shall, continue after the tenth (10th)
anniversary of the Effective Date.
 
 
- 13 -

--------------------------------------------------------------------------------


 
